DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/14/2021.
Applicant’s amendments filed 01/14/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0189853 to Yoo et al. (hereinafter Yoo) in view of Loh et al. (US 2009/0152573, hereinafter Loh) and Lee (US 2018/0151543).
With respect to Claim 10, Yoo discloses a pixel array package structure (Yoo, Figs. 1-3, 17, ¶0016-¶0035, ¶0073-¶0078), comprising:
       a substrate (e.g., circuit board 330) (Yoo, Figs. 3, 17, ¶0076, ¶0077);
       a pixel array (a plurality of pixels 310 each including light emitting device package 10 of Fig. 3) (Yoo, Figs. 3, 17, ¶0076, ¶0077, ¶0017, ¶0018) disposed on the substrate (330), wherein the pixel array comprises a plurality of light emitting diode chips (pixels 310 including light emitting device package 10 comprising  a first light emitting cell C1, a second light emitting cell C2, and a third light emitting cell C3, wherein each cell includes a buffer layer 111, n-type layer 113, active layer 115, and p-type layer 117), and the plurality of light emitting diode chips comprise at least one blue diode chip (Yoo, Fig. 3, ¶0018);

       a light-transmitting layer (e.g., light adjusting portions 171/172/173) (Yoo, Fig. 3, ¶0017, ¶0029-¶0033) disposed on the pixel array (C1-C3) and covering a portion of the reflective layer (e.g., 121/123) located on a periphery of the pixel array, wherein the light-transmitting layer (e.g., light adjusting portions 171/172/173) has an upper surface and a lower surface opposite thereto, and the lower surface is in contact with the plurality of light emitting diode chips on the pixel array (C1-C3) and the reflective layer (e.g., 121) between any two adjacent of the light emitting diode chips (light adjusting portions 171/172/173 are in contact with the reflective layer 121 between adjacent chips through the buffer layers 111 having sidewalls of the adjacent buffer layers 111 covered with the reflective layer 121); and
       a light-absorbing layer (e.g., the partition structure 165 performing a light blocking function and comprised of a black matrix material) (Yoo, Fig. 3, ¶0017, ¶0028) disposed on the reflective layer (121/123/160) and surrounding the light-transmitting layer (171/172/173), wherein the upper surface of the light-transmitting layer (171/172/173) is substantially coplanar with an upper surface of the light-absorbing layer (165), and a lower surface of the light-absorbing layer (165) is substantially coplanar with an upper surface of the pixel array (e.g., cells C1-C3 including a buffer layer 111, n-type layer 113, active layer 115, and p-type layer 117).
Further, Yoo does not specifically disclose that (1) the upper surface has a roughness of 0.005 mm to 0.1 mm; (2) the plurality of light emitting diode chips comprise at least one red diode chip, at least one green diode chip, and at least one blue diode chip.
Regarding (1), Loh teaches a packaged LED device comprising a red chip (302, a green chip (304, and a blue chip (306) (Loh, Figs. 1-3, ¶0002, ¶0013-¶0015, ¶0024, ¶0032-¶0039), and the encapsulant (308) having a textured surface (310), the encapsulant is transparent and comprises wavelength conversion material; the encapsulant having the upper surface with roughening surface features improves extraction efficiency by reducing total internal reflection (TIR) and color temperature 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the pixel array structure of Yoo by forming a pixel array covered by a light transmitting layer having textured upper surface including roughening surface features with average peak-to-valley size as taught by Loh to have the upper surface has a roughness of 0.005 mm to 0.1 mm in order to provide improved packaged LED device with enhanced extraction efficiency by reducing total internal reflection (TIR) and improved color temperature uniformity by randomizing the emission angle of light rays emitted from various chips (Loh, ¶0002, ¶0013-¶0015, ¶0038-¶0039).
Regarding (2), Yoo teaches a display device comprising a plurality of pixels (310) emitting red light, green light, and blue light, wherein the light adjusting portion  (171/172/173) adjust portions of light emitted by the first light emitting cell (C1), the second light emitting cell (C2), and the third light emitting cell (C3); specifically, the phosphor layer (172a) (Yoo, Figs. 3, 17, ¶0033) of the second light adjusting portion (172) includes blue phosphor to control color coordinates of blue light. Further, Lee teaches a display device (Lee, Figs. 1-2, ¶0036-¶0039, ¶0057-¶0062) comprising a plurality of sub-pixels implemented by light emitting diode chips (150), wherein the light emitting devices (150) include red, green and blue light emitting semiconductor devices, respectively, to implement each sub-pixel; specifically, red, green and blue light emitting semiconductor devices (R, G, B) are disposed to implement one pixel and to form a full color display (Lee, Fig. 2, ¶0062).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the pixel array structure of Yoo by forming a pixel comprising first light emitting cell, the second light emitting cell, and the third light emitting cell that includes red, green and blue light emitting semiconductor devices, respectively, to emit red, green and blue lights as taught by Lee wherein the light adjusting portions of Yoo includes phosphor layers to control color coordinates of red, green and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0237638 to Andrews et al. (hereinafter Andrews) in view of Loh (US 2009/0152573), Murthy et al. (US 2019/0363223, hereinafter Murthy), and Yoo (2019/0189853).
With respect to Claim 10, Andrews discloses a pixel array package structure (Andrews, Fig. 2E, ¶0025-¶0039, ¶0071-¶0077, ¶0106), comprising:
       a substrate (112) (Andrews, Fig. 2E, ¶0071, ¶0073);
       a pixel array (a plurality of LEDs 114a-114c having different colors to produce white light) (Andrews, Fig. 2E, ¶0071, ¶0106, ¶0043, ¶0049) disposed on the substrate, wherein the pixel array comprises a plurality of light emitting diode chips (LEDs 114a-114c), and the plurality of light emitting diode chips comprise at least one red diode chip, at least one green diode chip, and at least one blue diode chip (Andrews, Fig. 2E, ¶0028, ¶0071, ¶0106);
       a reflective layer (e.g., 120) (Andrews, Fig. 2E, ¶0074) disposed on the substrate (112) and between any two adjacent of the light emitting diode chips (LEDs 114a-114c);
       a light-transmitting layer (122/104/102) (Andrews, Fig. 2E, ¶0075-¶0076) disposed on the pixel array (LEDs 114a-114c) and covering a portion of the reflective layer, wherein the light-transmitting layer has an upper surface and a lower surface opposite thereto, and the lower surface is in contact with the plurality of light emitting diode chips of the pixel array (LEDs 114a-114c) and the reflective layer between any two adjacent of the light emitting diode chips; and
       a light-affecting layer (124) disposed on the reflective layer (120) and surrounding the light-transmitting layer (122/104/102).
Further, Andrews does not specifically disclose that (1) the upper surface has a roughness of 0.005 mm to 0.1 mm; (2) a light-transmitting layer covering a portion of the reflective layer located on a 
Regarding (1), Loh teaches a packaged LED device comprising a red chip (302, a green chip (304, and a blue chip (306) (Loh, Figs. 1-3, ¶0002, ¶0013-¶0015, ¶0024, ¶0032-¶0039), and the encapsulant (308) having a textured surface (310), the encapsulant is transparent and comprises wavelength conversion material; the encapsulant having the upper surface with roughening surface features improves extraction efficiency by reducing total internal reflection (TIR) and color temperature uniformity by randomizing the emission angle of light rays emitted from various chips (Loh, Figs. 1-3, ¶0038-¶0039), wherein the modified upper surface comprises roughening surface features having average peak-to-valley size from 50-200 micrometers (0.05 mm - 0.2 mm) (Loh, Figs. 1-3, ¶0036). The claimed range overlaps the range of Loh.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the pixel array structure of Andrews by forming a pixel array having RGB configuration covered by a light transmitting layer having textured upper surface including roughening surface features with average peak-to-valley size as taught by Loh to have the upper surface has a roughness of 0.005 mm to 0.1 mm in order to provide improved packaged LED device with enhanced extraction efficiency by reducing total internal reflection (TIR) and improved color temperature uniformity by randomizing the emission angle of light rays emitted from various chips (Loh, ¶0002, ¶0013-¶0015, ¶0038-¶0039).
Regarding (2), Murthy teaches a plurality of light emitting diode (LED) chips (e.g., 66-1, 66-2, 66-3) (Murthy, Fig. 12A, ¶0002, ¶0013-¶0015, ¶0013-¶0015, ¶0083-¶0015) formed on a substrate (48) and a light-transmitting layer (58) (Murthy, Fig. 12A, ¶0083, ¶0063) arranged over the plurality of LED chips and covering a portion of the light-altering layer (56) (Murthy, Fig. 12A, ¶0083, ¶0062) including a light-reflective material located on a periphery of the plurality of LED chips.

Regarding (3), Yoo teaches a pixel array structure comprising a light-absorbing layer (e.g., the partition structure 165 performing a light blocking function and comprised of a black matrix material) (Yoo, Fig. 3, ¶0017, ¶0028) disposed on the reflective layer (121/123/160) and surrounding the light-transmitting layer (171/172/173), wherein the upper surface of the light-transmitting layer (171/172/173) is substantially coplanar with an upper surface of the light-absorbing layer (165), and a lower surface of the light-absorbing layer (165) is substantially coplanar with an upper surface of the pixel array (e.g., cells C1-C3 including a buffer layer 111, n-type layer 113, active layer 115, and p-type layer 117).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the pixel array structure of Andrews by forming a light-absorbing layer disposed on the reflective layer and surrounding the light-transmitting layer as taught by Murthy to have a light-absorbing layer, wherein the upper surface of the light-transmitting layer is substantially coplanar with an upper surface of the light-absorbing, and a lower surface of the light-absorbing layer is substantially coplanar with an upper surface of the pixel array in order to provide improved large area display device implementing full color light and having high resolution and improved reliability (Yoo, ¶0002-¶0006, ¶0073, ¶0076-¶0079).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0189853 to Yoo in view of Loh (US 2009/0152573) and Lee  (US 2018/0151543) as applied to claim 10, and further in view of Abe et al. (US 2018/0069162, hereinafter Abe).
Regarding Claims 12 and 13, Yoo in view of Loh and Lee discloses the pixel array package structure of claim 10. Further, Yoo does not specifically disclose that the light-absorbing layer is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the pixel array structure of Yoo/Loh/Lee by forming the light-absorbing layer of Yoo as specific black resin material having light-absorbing properties as taught by Abe to have the light-absorbing layer that is composed of a colloidal material and an inorganic material (as claimed in claim 12); wherein the inorganic material is carbon powder (as claimed in claim 13) in order to effectively absorb light, and to provide improved light emitting device including a plurality of light-emitting elements groups which are sealed and protected from dust, moisture, and external force (Abe, ¶0002, ¶0004, ¶0080, ¶0112, ¶0119).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0189853 to Yoo in view of Loh (US 2009/0152573), Lee  (US 2018/0151543), and Abe (US 2018/0069162) as applied to claim 13, and further in view of Kuhn et al. (US 2018/0371246, hereinafter Kuhn).
Regarding Claim 14, Yoo in view of Loh, Lee, and Abe discloses the pixel array package structure of claim 13. Further, Yoo does not specifically disclose that the carbon powder has a specific surface area of 50 m2/g to 70 m2/g. However, Kuhn teaches silicone resin (Kuhn, ¶0002, ¶0103, ¶0104, ¶0150-¶0161) used in production of LEDs, wherein the silicone resin comprises a reinforcing filler having specific surface area greater than 50 m2/g. The claimed range overlaps the range of Kuhn.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the pixel array structure of Yoo/Loh/Lee/Abe by forming the light-absorbing layer of Yoo as a silicone resin material having the carbon powder as reinforcing filler having specific surface area as taught by Kuhn to have the carbon powder that has a specific surface area of 50 m2/g to 70 m2/g in order to provide improved silicone resin material having advantageous properties for encapsulating optical semiconductor elements such as LEDs (Kuhn, ¶0002, ¶0103, ¶0104, ¶0150-¶0161).
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “[t]he first light adjusting portion 171, the second light adjusting portion 172, and the third light adjusting portion 173 are not in contact with the first insulating layer 121” (page 9 of Applicant’s Remarks), it is noted that the term “in contact” is considered as a broad term which does not require two elements to be in direct contact. In the instant case, the light adjusting portions (171/172/173) of Yoo are in contact with the reflective layer (121) between adjacent LED chips through the buffer layers (111) of the LED chips having sidewalls covered with the reflective layer (121).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” the whole layer of light-transmitting layer 150…of the present application is not separated by the light-absorbing layer”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding dependent claims 12-14 which depend on the independent Claim 10, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891